Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2019 has been entered.
 Status of the Claims 
Claims 1, 11-12 and 16-25 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on December 3, 2019 has been received and entered into
the present application.
Claims 2-10 and 13-15 have been cancelled.
Claims 22-25 are withdrawn.
Applicant’s arguments, filed July 2, 2020, have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
 	Claims 1, 11-12, and 16-21 are under examination in the instant office action.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on July 2, 2020 has been received and considered. 
New Grounds of Rejection 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 Claim 21 recites “The method of claim 1, wherein the additional therapy is dietary cholesterol therapy, bile acid supplementation or downstream hormone supplementation, medical therapies, surgical interventions, antioxidants or gene therapy” in lines 1-3.
Claim 21 does not further limit the instantly claimed subject matter of claim 1. Claim 21 describes an additional step of administration, however there is no additional administration step in claim 1. Thus, claim 21 fail to further limit claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Rejection 
Claim Rejections - 35 USC § 112-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-12, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for how to make 
    PNG
    media_image1.png
    125
    250
    media_image1.png
    Greyscale
, does not reasonably provide enablement for treating a subject suffering from Smith-Lemli-Opitz Syndrome.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to how to use the invention commensurate in scope with these claims. 
The enablement rejection is focusing on how the compound described in claim 1 is use to treating a Smith-Lemli-Opitz syndrome in a human population that includes infants. 
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:
1) the nature of the invention;

3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.

The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is October 7, 2014, the date of U.S. Provisional Application No. 62/060,932.
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
"[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs that teaching contained in the specification is truly enabling." 
	Applicant’s invention is directed to a method of treating subject suffering from Smith-Lemli-Opitz Syndrome comprising administering to a subject an effective amount of
    PNG
    media_image1.png
    125
    250
    media_image1.png
    Greyscale
. Applicant’s and the state of the art demonstrate how to make a genus of compound having a core cholesterol structure and compound 10-17 [entire specification]. 
As of the time of filling, compound 10-17 was unknown and the prior art did not recognize that the activity of whether it would have been used for the treatment of Smith-Lemli-Opitz Syndrome. Although the prior art of Upasani et al. (WO2013036835 A1; of record) shows that compounds of formula I are considered to have NMDA modulating activity. Upasani et al. teaches 3-α and β-hydroxy steroids with the potential of NMDA receptor modulators [0007]. The compounds are useful for preventing and/or treating autism spectrum disorder (ASD), or autism among other CNS- related conditions [0007]. The compounds are expected to show improved in vivo potency, pharmacokinetics properties, oral bioavailability and stability [0007]. The compounds have the following formula I and I(w)
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or pharmaceutical acceptable salt and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 L1 and L2 are selected from a group consisting of a bond, a substituted or unsubstituted C1–C6 alkylene, a substituted or unsubstituted C2-C6 alkenylene, substituted or unsubstituted C2-C6 alkynylene, a substituted or unsubstituted hetero C1-C6 alkylene, a substituted or unsubstituted hetero C2-C6 alkenylene, and a substituted or unsubstituted hetero C2-C6 alkynylene; 
L3 is a substituted or unsubstituted C1–C6 alkylene, a substituted or unsubstituted C2-C6 alkenylene, substituted or unsubstituted C2-C6 alkynylene, a substituted or unsubstituted hetero C1-C6 alkylene, a substituted or unsubstituted hetero C2-C6 alkenylene, or a substituted or unsubstituted hetero C2-C6 alkynylene;
each instance of X and X is independently -O-, -S-, or -NH-;
R1 is hydrogen or substituted or unsubstituted alkyl;
R3b is hydrogen;
3a is hydrogen, substituted or unsubstituted alkyl, substituted or unsubstituted alkenyl, or substituted or unsubstituted alkynyl;
each instance of R2, R11a, and R11b is independently hydrogen or -ORB1, wherein RB1 is hydrogen or substituted or unsubstituted alkyl, 
each of R6a and R6b is independently hydrogen, halo, or substituted or unsubstituted alkyl, and represents a single or double bond, provided if a double bond is present, then one of R6a or R6b is absent, and provided if a single bond is present, then the hydrogen at C5 is in the alpha or beta position; 
each instance of R19 and R20 is independently hydrogen or –CH3;and each instance of R23a and R23b is independently hydrogen, halogen, or substituted or unsubstituted alkyl, or R23a and R23b are joined together to form substituted or unsubstituted C3-C6 cycloalkyl; 
R24 is hydrogen or substituted or unsubstituted alkyl;
Y is -O-, -S-, or -NRZ5-;
RZ4 is independently substituted or unsubstituted alkyl, substituted or unsubstituted alkenyl, substituted or unsubstituted alkynyl, substituted or unsubstituted carbocyclyl, substituted or unsubstituted heterocyclyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, -OR25, -SRZ5, or -N(RZ5)2;
each instance of RZ5 is independently hydrogen or substituted or unsubstituted alkyl; and
each instance of Rz6 is independently hydrogen or substituted or unsubstituted alkyl, or two Rz6 groups are joined to form a C3-6 carbocyclic ring; and the subscript n is 0 or 1 [0008]. Further, describes a "subject" to which administration is contemplated includes, but is not limited to, humans (i.e., a male or female of any age group, e.g., a pediatric subject (e.g., infant, child, 
The prior art of Upasani et al. identifies compounds of formula I having a NMDA modulating receptor activity. The art shows that not all NMDA modulating receptors have the same therapeutic effect in patient, activity and many vary structurally. For example, Tomek et al. Pharmaceuticals (Basel), Feb 2013, 6(2):251-258; of record) teaches several NMDA receptor modulators Memantine, and Acamprosate are considered NMDA receptor antagonist while D-cycloserine is an NMDA partial agonist. Thus, Tomek et al. demonstrates the general description of NMDA receptor modulating compound can have two different activities (e.g., antagonistic or agonistic). Therefore, the art shows that the activity of a single NMDA modulating receptor is not representative of the entire genus and Applicant has not identified the activity of compound 10-17.
	Svoboda et al. (Am J Med Genet C Semin Med Genet (2012), pp.285-294; of record) teaches Smith-Lemli-Opitz syndrome is an autosomal recessive genetic condition with a broad phenotype that results from deficiency of the final enzyme of the cholesterol synthesis pathway [p.2, para. 1]. The syndrome is characterized by multiple, variable and minor malformation and intellectual disability [p.2, para. 1].The most common therapies being studied or applied clinically include dietary cholesterol supplementation and 3-hydroxy-3-methylglytaryl coenzyme A reductase inhibitors(HMG CoA) reductase inhibitors, also known as statins). The therapeutic 
	Simvastatin is a HMG-CoA reductase inhibitor that inhibits cholesterol pathway proximal to the enzymatic defect in SLOS [p.4, para 3]. One study shows a side in plasma cholesterol level and a decrease in the 7DHC/Cholesterol ratio with use of simvastatin without cholesterol supplementation [p.4, para. 4]. Improvement in anthropometric measurements, including length, weight, and head circumference were also observed [p.5, para. 1].
	Other types of treatment include bile acid and downstream hormone supplementation, surgical intervention, anesthesia and supportive care [p.5, para4-5]. Other aspects of the syndrome such as behavioral modification may be treated with certain antipsychotic drugs [p.6, para. 5].  Future therapies include antioxidants, prenatal cholesterol supplementation and gene therapy [p.7, para. 2].
	Given the compound of structure of 10-17 was unknown, and the activity is not clearly identify, it would have been premature to extrapolate that the compound was useful in the treatment of SLOS, one of ordinary skill in the art would not be able to predict that compound 10-17 would be able to treat SLOS a multiple complex syndrome including all of the aspects and symptoms associated with SLOS. The artisan would have required sufficient direction as to how, at minimum, the compound of structure 10-17 could be effective in the treatment of SLOS by enhancing cholesterol production and/ or accretion or being able to improved development and behaviors in the subject. Since the activity of compound 10-17 is not clearly identified by Applicant. Such that the artisan would have been imbued with at least a reasonable expectation of success in treating SLOS. The state of the prior art of Upasani et al. shows structurally similar et al. demonstrates the difficulties encounter in developing new therapies for SLOS and treating SLOS. 
To the artisan, the concept of single agent effective to treat SLOS would not have been considered representative or suggestive of the same efficacy in the treatment of all the symptoms associated with SLOS in the absence of any evidence or reasoning to do so. Additionally, since the skilled artisan would have expected the interaction of a particular agent in the treatment of SLOS in a  patient population to be specific (accordingly to the severity of the disease and age of the patient),  and highly unpredictable absent to a clear understanding of the activity and biochemical mechanism of the compound, one of skill in the art would have no other recourse but undue experimentation to undertake extensive testing to determine whether one single compound is capable of treating all the aspect and symptoms of SLOS.
MPEP §2164.03 states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The 'amount of guidance or direction' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required."
Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). See MPEP §2164.03.
As established supra, the method for treating a subject suffering from SLOS comprising administering to the subject an effective amount of compound of structure 10-17 was unpredictable at the time of the invention, given that the art recognized the complexity of SLOS, the art clearly lacked information in regards to how to treat effectively SLOS with unknown compounds such as 10-17 given the complexity of the disease. Thus, the method of treatment of the invention must be considered nascent, since the state of the art at the time of the effective filing date did not recognize the claimed objective could be accomplished with any reasonable expectation of success. As a result, the amount of guidance required from Applicant necessarily is high, since Applicant cannot rely upon what is known in the art about the nature of the invention for such guidance. 
In the as-filed specification, Applicant describes a genus of compounds including the compound 10-17 has having NMDA modulating activity. However, Applicant fails to demonstrate whether the modulating activity was agonistic or antagonistic and or any IC50 values would have been capable of treating SLOS. Further, Applicant does not provide any evidence that compound 10-17 or any the compounds describe in the as-filed specification would have been effective in treating SLOS. Applicant has also failed to provide any evidence, or describe any protocol, that addresses treating SLOS in such that one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success in treating SLOS with the claimed compound based on the direction provided in the present specification and the state of the prior art. 
 et al., Tomek et al. and Svoboda et al. Since the references disclosed the complexity of SLOS and the different aspects require for the treatment depends on sex, age and severity of the disease which in turn dictates the choice of therapy employed during treatment. While the lack of working examples cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the art and the absence of direction from Applicant, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole. 
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of pharmaceutical, medical and chemical arts that experimentation in this art is not all uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medicinal chemist or organic chemist with several years of experience in the art. 
As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at 
Applicant is enabled for how to make the compound 10-17, however, Applicant does not seem to be enable to treat SLOS with compound 10-17.
Response to Arguments
Applicant's arguments filed December 3, 2019 have been fully considered but they are not persuasive. 
Applicant argues that:
The as-filed specification provides sufficient guidance for one of skill in the art to treat a subject suffering from SLOS with the claimed compound. See, for example paragraphs [0021-0022] of the as-filed specification. Furthermore, Applicant submits that the activity of the claimed compounds is provided. See for examples pages 119-120 and table 2 WO2014/1260480 which is incorporate by reference in the instant application. 
Examiner’s Response:
The examiner has carefully consider Applicant arguments however finds them not persuasive. The fact that 24(S)-hydroxycholesterol is consider a NMDAR modulating compound does not automatically means that the compound of 10-17 would have had the same therapeutic properties and the IC50 values would have been sufficient for the treatment of SLOS. As mention in the rejection above Upasani et al. identifies compounds of formula I having a NMDA modulating receptor activity. The art shows that not all NMDA modulating receptors have the same therapeutic effect in patient, activity and many vary structurally. For example, Tomek et al. Pharmaceuticals (Basel), Feb 2013, 6(2):251-258; of record) teaches several NMDA receptor modulators Memantine, and Acamprosate are considered NMDA et al. demonstrates the general description of NMDA receptor modulating compound can have two different activities (e.g., antagonistic or agonistic). Therefore, the art shows that the activity of a single NMDA modulating receptor is not representative of the entire genus. It is premature to assume that every single NMDA modulating receptor compound would have been effective in treating SLOS. 
In regards the arguments directed to para 0021-0022, the examiner understand that Applicant identifies the compounds of the invention has NMDAR modulating activity. Applicant further defines that the compound can be negative allosteric modulator, positive allosteric modulator or allosteric modulator. However, the state of the prior and the as-filed specification does not provide guidance has to how negative allosteric modulator, positive allosteric modulator or allosteric modulator activity increases 24(S)-hydroxycholesterol in SLOS patients or treats SLOS Applicant has not demonstrate how and what aspect of SLOS would have been treated upon administration of compound 10-17
In regards to argument Applicant submits that the activity of the claimed compounds is provided. See for examples pages 119-120 and table 2 WO2014/1260480 which is incorporate by reference in the instant application. Table 2 shows Glutamate/Glycine peak and steady state current were recorded from oocytes that expressed the NMDA receptor and the modulatory effects of the test items on these currents. Table 2 describes potentiation percentage of several compounds including compound 10-17  and classifies compound 10-17 has having % potentiation at 10uM of C ("C" indicates potentiation of > 100%). However, it is unclear how the percentage of potentiation translates into treatment of SLOS. As explained before the art shows that the activity of a single NMDA modulating receptor is not representative of the entire genus and Applicant demonstrates how the activity would have treated SLOS. It is premature to assume that every single NMDA modulating receptor compound would have been effective in treating SLOS.
Conclusion
Rejection of claims 1, 11-12 and 16-21 is proper.
No claims are allowed.
Claims 22-25 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627